Name: 92/71/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by Italy pursuant to Council Regulation (EEC) No 4028/86 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe;  regions and regional policy;  environmental policy
 Date Published: 1992-02-05

 Avis juridique important|31992D007192/71/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by Italy pursuant to Council Regulation (EEC) No 4028/86 (Only the Italian text is authentic) Official Journal L 029 , 05/02/1992 P. 0039 - 0042COMMISSION DECISION of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by Italy pursuant to Council Regulation (EEC) No 4028/86 (Only the Italian text is authentic) (92/71/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 2 and 4 thereof, Whereas the structural policies implemented by the Community in the aquaculture sector must have development objectives which are compatible with all Community policies and must contribute to the establishment of the common economic area; Whereas those objectives must ensure more far-reaching economic and social cohesion while allowing market rules to apply; Whereas it is more important to create the conditions favourable to development than to make provision for specific measures only; Whereas steps should be taken to coordinate, in a comprehensive and coherent framework, the operations of the financial instruments both in the Community and in the Member States; Whereas, in areas where it is being developed, aquaculture interacts with the natural environment; whereas, in certain circumstances, aquaculture may in some cases affect the environment positively and in others negatively; Whereas Council Directives 91/67/EEC (3), 91/492/EEC (4) and 91/493/EEC (5) harmonize the rules governing animal health and public health as applied to fish farms; Whereas pressure on space and in particular intense competition regarding the use of the coastline are a major constraint on the development of aquaculture; whereas it is essential, therefore, that preference be given to a policy of identifying sites which are suitable for the development of aquaculture as an integral part of the landscape and to coastline development projects; Whereas the future of aquaculture will be determined also by the ability of the industry to increase the range of production by operating experimental farms and pilot projects arising from research; Whereas on 30 April 1991 the Italian Government forwarded to the Commission a multiannual guidance programme for aquaculture and the provision of protected marine areas, hereinafter called 'the programme'; whereas on 9 October 1991 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is to increase Italian aquaculture production, to rationalize and modernize existing installations and to provide protected marine areas; whereas the Member State considers that approximately ECU 130 million are necessary for the completion of the programme; whereas the approval of the programme is without prejudice to any later selection of individual investment projects; Whereas the programme concerns all the structural policies implemented in the aquaculture sector of the Member State concerned; Whereas the aquaculture sector is developing within a commercial framework, a feature of which is the growth of international competition; whereas the development of the market in aquaculture species could entail the need to adjust the objectives for the production of certain species; Whereas flexible planning is required based on routine monitoring of the factors of production and market conditions; whereas a close watch needs to be kept on the programme, therefore, and this can only be done if reliable figures are available which are regularly updated and which apply to the national territory as a whole; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture (1992 to 1996) and the provision of protected marine areas, as forwarded by the Italian Government on 30 April 1991 and as last supplemented on 9 October 1991, the essential contents of which are set out in the Annex hereto, is hereby approved subject to the conditions laid down in this Decision. Article 2 1. The planning of the measures for the development and rationalization of aquaculture production corresponding to the investments provided for in the Annex hereto shall be carried out with due regard for the priorities set by the various Regulations governing the Community structural policies. 2. Special attention must be given during the implementation of the programme to the interaction between the development of the aquaculture sector and the environment and to the health conditions of fish farms and their products. 3. Preference shall be given to investment projects to which the Member State applies rules favourable to the development of aquaculture and protected marine areas. 4. Preference shall be given to innovative projects based on adequate research work and ensuring in the long term the diversification of production. 5. The production objectives of the programme must be checked at regular intervals and adjusted, if necessary, in line with the development of the market for fishery and aquaculture products. Article 3 The Commission shall inform the Member State, if necessary, within six months following 1 April each year, of the failure to comply with the conditions to which approval of the programme was made subject, on the basis of an examination of the periodic summary reports provided for in Article 5 of Regulation (EEC) No 4028/86, or in the absence thereof. Article 4 The Commission draws attention to the fact that the investment estimates contained in this programme are without prejudice to any financial aid the Community may grant. Article 5 This Decision is addressed to the Italian Republic. Done at Brussels, 20 December 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 46, 19. 2. 1991, p. 1. (4) OJ No L 268, 24. 9. 1991, p. 1. (5) OJ No L 268, 24. 9. 1991, p. 15. ANNEX MULTIANNUAL GUIDANCE PROGRAMME - AQUACULTURE ITALY Principal sectors Principal species: Sea bass, gilt-head sea bream, eel, mullets, mussels, japanese carpet shell, trout, catfish. New species (non-exhaustive list): Grooved carpet shells (Tapes decussatus), sturgeon. Regions/location Traditional sites (coastal lagoon areas): lagoon areas in the northern Adriatic, Tuscany, Apulia, Sicily and Sardinia. New areas: - Coastal areas compatible with the aquaculture development models, - Remaining territory, in particular involving the use of catchment water and waste water from power stations. Environment Problems associated with maintaining productivity in lagoons and 'valli'. Support for projects for the treatment of fish farm waste water. The appraisal of applications for funding by the Ministry of Shipping is subject to a check on the environmental impact and the issue, where necessary, of a building permit by the local authorities. Research Basic research (reproduction, genetics, diseases, feeding). Restocking and reproduction of new species. Protection of nurseries. Offshore mariculture. Economic and legal research in aquaculture. Diseases Development of an aquaculture veterinary service in compliance with Community and national law, responsible for: - regular monitoring, - periodic bacteriological screening, - use of antibiotics, - vaccination, - heal programmes. Legislative aspects/funding of investments To simplify the procedure concerning the grant of financial assistance and the administrative procedures for the grant of maritime concessionary rights. Estimated overall investment is around ECU 130 million, allocated approximately as follows: - production of juveniles, by new methods, one of the aims of which is to expand the productive base (17,5 % of the investment), - optimization of rearing techniques (10 % of the investment), - development of aquaculture activities compatible with the protection of the environment (35 % of the investment), - centres for the cleaning and re-laying of molluscs (10 % of the investment), - management for productive purposes of the coastal area involving certain aquaculture activities, including protected sea areas (15 % of the investment), - treatment of fish farm waste water (12,5 % of the investment). Market The development of the Italian market is the key factor in the development of production. - sea bass/gilt-head sea bream: highly profitable, heavy demand, growing competition, - eel: inadequate domestic production, - mullet: low return, steady demand, - mussels: keen competition from imports, - clams: growing market, - crustaceans: market supplied by imports, small domestic output, - trout: market fully developed, requiring diversification of supply (fillets, gutted fish). Aims The development of aquaculture production must be in keeping with market trends for the species reared and with the requirements of environmental and consumer protection. The aims are to: - support innovative and high-quality juvenile production by establishing new hatcheries and optimizing the technology of existing ones, - modernize fish farms, in particular sea bass, gilt-head sea bream and eel farms, in order to lower production costs, - diversify production and at the same time promote the use of species and technologies better adapted to the rational exploitation of the environmental resources, - develop lagoon aquaculture while promoting environmental protection by means of investment in the management of the 'valli' and lagoons in the form of water improvement schemes, - develop mariculture in conjunction with non-industrial fishing, - reduce the impact of diseases, - support projects to raise health standards of mollusc farms, - increase consumption of farmed fish by means of schemes involving quality control, the lowering of consumer prices and consumer information, - modernize trout farms in order to make them more competitive and reduce their impact on the environment. Protected sea areas Study and evaluation of earlier projects. Support for the sector only in the case of projects actually incorporated in the management of the coastal area (development of offshore aquaculture and productive management of protected sea areas equiped for those purposes).